[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Greenwoods Country Club, has appealed the assessment by the defendant, City of Torrington, of $842,100.00 for 80.2 acres of land, $336,000.00 for seven golf greens and $100.00 for a storage shed on the tax list of October 1, 1988. Subsequent to the assessment, the land assessment was reduced to $717,150.00 to represent the true acreage of 68.3 acres.
In October 1985, the plaintiff sold 9.9 acres for $50,000.00 or approximately $5,000.00 per acres. The City has valued the property at $10,500.00 per acre. An expert appraiser called by the plaintiff, Fletcher Waldron valued the property at $5,357.00 per acre. He did not place any additional value on the seven greens, valued by the City at $336,000.00. No admissible evidence of value was offered by the defendant.
From the evidence, the court finds that the true value of the 68.3 acres is $368,820.00 based upon $5,400.00 per acre. No additional value is added to the assessment for the greens. While they might have value if CT Page 6253 the property were to be sold as an operating golf course, the assessment has been made on total acreage alone. No reduction has been made for the land occupied by the greens. Accordingly, the court finds the true value of the property as of October 1, 1985 and subsequent years is: land $368,820.00, shed $100.00 for a total value of $368,920.00.
Judgment may enter accordingly.
PICKETT, J.